Citation Nr: 0428471	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right eye disability. 


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The appellant had initial active duty for training with the 
Army Reserve from July 1991 to November 1991, and he 
continued as a member of the Army Reserve until November 
1993.  He was in the Army National Guard from November 1993 
to September 1995.  He was again a member of the Army Reserve 
beginning in September 1995 (records from the Army Reserve 
indicate he reenlisted in September 1995 for a four year 
term, and the most recent verification of service was made by 
his Reserve unit in August 1998).  The appellant had various 
periods of active duty for training and inactive duty 
training.  He also was a member of the Army Reserve Officers' 
Training Corps (ROTC) from May 1993 to April 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO decision which denied the appellant's 
claim for service connection for a right eye disability.  The 
appellant filed a timely notice of disagreement in August 
1998.  In March 1999, he was furnished with a statement of 
the case.  In April 1999, the appellant submitted a 
substantive appeal.  In April 2001, the Board remanded the 
claim to the RO for further evidentiary development. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that another remand of this 
matter is warranted, even though it will, regrettably, 
further delay a final decision on the matter on appeal.

As alluded to in the prior remand, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duties to notify and have been significantly expanded.  
First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).

A review of the claims file reveals that the appellant was 
never provided an adequate VCAA letter that is specific to 
his claim for service connection for a right eye disability.  
It is also noted that the case was remanded in April 2001, in 
part, so that VCAA compliance, to include issuance of an 
appropriate VCAA letter, would be ensured.  Unfortunately, 
appropriate action was not taken.  Given the aforementioned, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92. 

On remand, the RO is instructed to take appropriate action, 
to specifically include providing the appellant with a notice 
letter that explains that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).

Accordingly, and to ensure that all due process requirements 
are met, this matter is hereby REMANDED, to the RO, via the 
AMC, for the following action:  

1.  The RO should furnish to the 
appellant a letter providing notification 
of the VCAA, and the duties to notify and 
assist imposed thereby, specifically as 
regards the claim currently on appeal.  
The letter should include a summary of 
the evidence currently of record and 
specific notice as to the type of 
evidence necessary to substantiate the 
appellant's claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information, and, if necessary, 
authorization, is provided.  

The RO's letter should also invite the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
response period).   

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a right eye 
disability, in light of all pertinent 
evidence and legal authority.

6.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant an appropriate SSOC that 
includes citation to all additional legal 
authority considered-to include the 
revised versions of 38 C.F.R. §§ 3.102 
and 3.159-and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeal for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


